Citation Nr: 1106758	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for osteoarthritis of the right 
hip, to include as secondary to service-connected residuals of a 
fracture of the right ankle, high distal fibula (right ankle 
disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1975; he had additional service in the Navy Reserves to include a 
period of active duty for training (ACDUTRA) from May 13, 1977 to 
May 28, 1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision, in which the RO, 
in pertinent part, denied service connection for osteoarthritis 
of the right hip.  The Veteran perfected an appeal of the RO's 
denial.


FINDING OF FACT

The Veteran's current osteoarthritis of the right hip is not 
related to any incident of service, was not manifested within one 
year after discharge from active duty, and is not caused, nor 
aggravated, by his service-connected right ankle disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
osteoarthritis of the right hip, to include as secondary to 
service-connected right ankle disability, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304, 
3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist claimants in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In an April 2006 pre-rating letter, VA gave notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  This 
letter also informed the Veteran of how disability ratings and 
effective dates are assigned, if service connection is granted.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Pelegrini and Dingess.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter decided on appeal.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records, a private physician's statement, and VA 
treatment records.  The Veteran was given a VA examination in 
July 2006, and the examiner provided etiological opinions in 
August and September of 2007 addenda.  As such, the Board finds 
the record adequate for adjudication purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and his representative, on the 
Veteran's behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. There is no additional notice that should be 
provided, nor is there any indication that there is additional 
existing evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
matter decided on appeal.

II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability and to 
fulfill the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 
U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 2002).  Under 38 
U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, 
full-time duty in the Armed Forces performed by Reserves for 
training and full-time duty as members of the Army National Guard 
or Air National Guard of any State.  ACDUTRA includes full-time 
duty performed by members of the National Guard of any State or 
the Reserves. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other 
than full-time duty performed by a member of the Reserves or the 
National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 
3.6(d).

Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1110, 
1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310, service connection also may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 3.310.  
Such permits a grant of service connection not only for 
disability caused by a service-connected disability, but for the 
degree of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to warrant service connection on a secondary basis, 
there must be (1) evidence of a current disability; (2) evidence 
of a service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998). 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
service-connection claim, both on a direct and secondary basis.

In support of his claim, the Veteran asserted that, in May 1977, 
while on ACDUTRA at a Royal Air Force Base in Scotland, he fell 
and broke his right ankle.  He was transported in the back of a 
station wagon to the Glasgow Medical Center, where he was fitted 
with a temporary cast and flown home to New Jersey.  The 
following day, he was treated at Ft. Monmouth, New Jersey, where 
he was fitted with a cast and given crutches.  He was in the cast 
for three months.  The Veteran claims that his ankle, hip and 
back ache and that he has pain daily and that his job requires 
him to be on his feet and walking for most of the day.  He asks 
for service connection for osteoarthritis of the right hip as 
related to his service-connected residuals of his right ankle 
fracture.

The Board has reviewed the Veteran's service treatment records 
and observes that they are entirely negative for complaints of, 
or treatment for, a right hip disorder or hip pain.  Clinical 
findings for the musculoskeletal system other than the upper and 
lower extremities were normal on his examination reports, both 
for active duty and Reserve service.  On the report of medical 
history sections in October 1977 and January 1978 examination 
reports, the Veteran indicated that he had been treated for 
broken bones.  An examiner annotated the October 1977 report with 
treated for broken ankle, while on two weeks of ACDUTRA in 
Glasgow, Scotland.  Service treatment records confirm that 
following a fracture of his right ankle on May 27, 1997, he was 
treated at Ft. Monmouth from May 1977 through September 16, 1977, 
when he was found to have no swelling or symptoms and his range 
of motion was listed as 80 percent.

In an April 2007 Decision Review Officer (DRO) decision, service 
connected for residuals of a fracture of the right ankle, high 
distal fibula, was granted and an initial 10 percent rating was 
assigned, effective January 30, 2006.  This is the Veteran's only 
service-connected disability.

During a July 2006 VA joints examination, the Veteran complained 
of right hip pain for several years, but denied any history of an 
injury to the hip.  He described the pain as intermittent and 
aching averaging 7 on a scale of 1 to 10 in intensity.  The 
Veteran indicated that his pain was aggravated by cold weather 
and standing and that once in a while his right hip pops.  He 
also complained of difficulty climbing ladders because of pain as 
a construction manager.  The Veteran denied use of a brace or 
assistive device.  On examination, the right hip demonstrated no 
gross deformity or tenderness to palpation.  His gait was normal.  
X-rays revealed early osteoarthritis of the right hip and old 
healed high distal fibular fracture of the right ankle.  The 
impression included right hip osteoarthritis.  In an August 2007 
addendum, the VA examiner indicated that he had reviewed the 
claims file and a private physician's statement dated July 13, 
2007.  His review showed no documented right hip injury.  The 
examiner opined that the Veteran's current osteoarthritis of the 
right hip is less likely as not a result of his right ankle 
injury in service.  Moreover, he disagreed with Dr. D. M. R. 
regarding the cause of the Veteran's right hip osteoarthritis, 
noting that he was not aware of scientific evidence showing 
chronic ankle pain results in hip mild osteoarthritis on the same 
side.  The examiner added that the Veteran's current right hip 
mild osteoarthritis is most likely caused by aging.  In a further 
addendum dated in September 2007, this VA examiner opined that 
the Veteran's current mild right hip osteoarthritis is less 
likely as not aggravated by his service-connected right ankle 
condition.  In support, he stated that there is no scientific 
evidence to support that ankle pain results in ipsilateral mild 
hip osteoarthritis.  

The Board acknowledges that, in a July 13, 2007 statement, D. M. 
R., D.O., indicated that the Veteran was under his care and has 
suffered from a severe prior ankle injury, which may result in 
future problems with his right hip.  His right hip had recently 
been causing him a severe amount of pain, especially early in the 
morning, limiting his mobility, which signs are consistent with 
arthritis.  The Board finds this diagnosis and nexus opinion 
garners little probative weight.  This private physician stated 
that the Veteran's right ankle injury "may result in future 
problems with his right hip."  Medical opinions expressed in 
speculative language do not provide the degree of certainty 
required for medical nexus evidence.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998)(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)).  
The Board notes that as a medical opinion can be no better than 
the facts alleged by the appellant, an opinion based on an 
inaccurate (or, unsubstantiated) factual premise has limited, if 
any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).

The Board finds the VA examiner's opinion is more persuasive than 
that render by the Veteran's private physician.  Unlike the VA 
examiner, the Veteran's treating physician did not review the 
Veteran's service treatment records or claims file.  Nor did he 
appear to have done any x-rays to confirm that the Veteran even 
had arthritis.  The Veteran does not claim that he injured his 
right hip or was treated for a right hip disorder during military 
service, nor does the evidence of record reflect that his 
osteoarthritis was diagnosed within one year after his discharge 
from active duty in August 1975.  Even the Veteran's private 
physician stated that his "right hip has recently been causing 
him severe amount of pain" and the Veteran complained of right 
hip pain only for several years and reported no history of injury 
during the July 2006 VA joints examination.  Thus, service 
connection on a direct or presumptive basis is not warranted.

The Board finds the July 2006 VA examiner's addended opinions are 
more probative with regard to whether the Veteran's current 
osteoarthritis of the right hip is secondary his service-
connected right ankle disability.  This is particularly so here, 
where the VA examiner interviewed and examined the Veteran and 
reviewed the claims file.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and skill 
in analyzing the data, and the medical conclusion he reaches; as 
is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
Board may favor the opinion of one competent medical expert over 
another if its statement of reasons and bases is adequate to 
support that decision).  

The VA examiner clearly stated the reasons why the Veteran's hip 
osteoarthritis is not secondary to his right ankle disability.  
Primarily, this examiner stated that the Veteran's osteoarthritis 
is most likely the result of aging, adding that there is no 
scientific evidence to support that ankle pain results in 
ipsilateral mild hip osteoarthritis either as a proximate cause 
of or due to aggravation.  Further development regarding this 
issue would be futile because there is no additional medical 
evidence or medical literature identified as possibly necessary 
to reach an opinion.  As such, the opinion is adequate for 
adjudication purposes.  See Jones v. Shinseki, 23 Vet. App. 382, 
390-391 (2010).  

In addition to the medical evidence, the Board has considered the 
Veteran's written assertions and those of his representative that 
his right hip osteoarthritis is secondary to the Veteran's 
service-connected right ankle disability; however, none of this 
evidence provides a basis for allowance of the claim.  As the 
Veteran is competent to report matters which a layperson may 
perceive (such as various symptoms suffered), the Board also 
finds his account of his hip symptoms is credible when evaluated 
in light of the totality of the record.  Barr, 21 Vet. App. at 
308 (Observing that "[o]nce evidence is determined to be 
competent, the Board must determine whether such evidence is also 
credible.")

While the Veteran is competent to describe certain symptoms 
associated with his right hip osteoarthritis, he is not competent 
to provide an opinion regarding the etiology of his current right 
hip disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (lay evidence is competent when a layperson is 
competent to identify a medical condition, when a layperson is 
reporting a contemporaneous medical diagnosis, or when lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The etiology of the Veteran's right hip osteoarthritis, a complex 
orthopedic disability, is not a simple identification that a 
layperson is competent to make.  There is no indication that the 
Veteran or his representative has the requisite medical training 
or expertise to opine as to the etiology of this disability.  
Therefore, given the medical expertise necessary in making such 
an opinion as to etiology and the assignment of symptoms to a 
particular diagnosis, their statements regarding etiology do not 
constitute competent medical evidence on which the Board can make 
a service connection determination.  Hence, their lay assertions 
in this regard have no probative value.

Therefore, in the absence of a competent and probative opinion 
linking the Veteran's right hip osteoarthritis to service or to 
his service-connected right ankle disability, his claim for 
service connection for osteoarthritis of the right hip is denied.

In reaching the above determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for osteoarthritis of the right hip, to 
include as secondary to a service-connected right ankle 
disability, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


